State of Tennessee, Department of Human )
Services,                                 )
       Petitioner/Appellee,               )    Appeal No.
v.                                        )    01-A-01-9704-JV-00171
Sylvia Fetterolf Ford,                    )
       Respondent/Appellant,              )
and                                       )
Stanley Fetterolf,                        )    Juvenile Court No.
       Respondent/Appellant,              )    215
In the Matter of:                         )
Stanley James Fetterolf, D.O.B. 7-17-81
Teresa Diane Fetterolf, D.O.B. 7-26-82
                                          )
                                          )
                                                      FILED
David Michael Fetterolf, D.O.B. 9-20-84 )            November 14, 1997
Daniel Wayne Fetterolf, D.O.B. 11-06-85 )
John Mark Wayne Fetterolf, D.O.B. 5-28-88      )     Cecil W. Crowson
Samuel Swayne Fetterolf, D.O.B. 4-05-90 )           Appellate Court Clerk
Daniela Jordan Fetterolf, D.O.B. 4-15-92 )

                   COURT OF APPEALS OF TENNESSEE

                    MIDDLE SECTION AT NASHVILLE

        APPEAL FROM THE PUTNAM COUNTY JUVENILE COURT

                      AT COOKEVILLE, TENNESSEE

                THE HONORABLE JOHN HUDSON, JUDGE


SAMUEL L. HARRIS
P.O. Box 873
Cookeville, Tennessee 38503
      ATTORNEY FOR RESPONDENT/APPELLANT

RANDY S. CHAFFIN
100 S. Jefferson Avenue
Cookeville, Tennessee 38501
      ATTORNEY FOR RESPONDENT/APPELLANT

JOHN KNOX WALKUP
Attorney General & Reporter
DOUGLAS EARL DIMOND
Assistant Attorney General
General Civil Division
2nd Floor Cordell Hull Bldg.
425 5th Avenue North
Nashville, Tennessee 37243-0499
      ATTORNEY FOR PETITIONER/APPELLEE

                       REVERSED AND REMANDED

                                              WALTER W. BUSSART, JUDGE
                                                   OPINION

      This is an appeal by respondents/appellants, Stanley Fetterolf and Sylvia
Fetterolf Ford, from a decision of the Putnam County Juvenile Court terminating their
parental rights. Ms. Ford argues petitioner/appellee, State of Tennessee Department
of Human Services (“Department”), filed its petition for termination of parental rights
in the wrong court and contends the proper venue was the Overton County Juvenile
Court which had handled the initial custody proceedings.1 The pertinent facts are as
follows.


      The Overton County Juvenile Court initially handled all of the proceedings
surrounding this matter. The Overton court filed an order on February 23, 1995
allowing the Department to remove the seven Fetterolf children from their home and
granting the Department temporary care and custody. Prior to the removal, Mr.
Fetterolf sexually abused the eldest daughter and physically abused at least three of
his sons. Ms. Ford knew of the abuse, but did nothing to prevent it. In addition,
Venessa Farris, a social counselor with the Department, described the Fetterolf
household as follows: “There was trash everywhere, clothes thrown. The kids didn’t
have beds to sleep in, they were in the floor. It smelled. It was bad.” (TE 103). The
Department filed a petition for temporary custody on February 23, 1995. The
Overton court filed a consent decree as to Ms. Ford on April 17, 1995. The decree
allowed the Department to retain temporary legal custody of the children. The
Department prepared plans of care for Mr. Fetterolf and Ms. Ford to follow in order
to regain custody of their children. The Overton court ratified and approved these
plans. On February 15, 1996, the Overton Court entered a nunc pro tunc order
disposing of the Department’s petition for temporary custody. The court found the
seven children were dependant and neglected and ordered the Department to retain
temporary legal custody.


      The Department filed a petition for termination of parental rights in the Putnam
County Juvenile Court on March 8, 1996. The petition alleged the following:
                                          III.
                The Defendant, Sylvia Ford Fetterolf, has not complied with the


      1
           We are unaware of M r. Fettero lf’s argument as he failed to file a brief.

                                                         -2-
         provisions of the foster care plan . . . . Visitation is the only provision
         in her foster care plan that she has complied with. She has not
         completed counseling, she has not obtained safe and suitable housing
         and has not demonstrated an ability to properly parent the children or
         provide for their financial needs.
                Sylvia Ford Fetterolf was advised on February 24, 1995 that
         failure to comply with the foster care plan was grounds for termination
         of parental rights.
                The Defendant, Stanley Fetterolf, has not complied with the
         provisions of the foster care plan . . . . He has not complied with any
         provision of the plan. He has not entered into any sex offender
         treatment program. He has not attended counseling.
(Rec. p.34). Mr. Fetterolf filed an answer in which he asserted certain affirmative
defenses including improper venue.2 The Department responded to Mr. Fetterolf’s
defenses. Specifically, the Department argued Tennessee Code Annotated section 36-
1-113(d)(4)(A) provided that the Putnam County Juvenile Court was the proper court
because the children lived in Putnam County at the time the Department filed the
petition. To support its contention, the Department attached an affidavit from Ms.
Farris stating that the children were living in Putnam County on March 8, 1996.
         The Honorable John Hudson of the Putnam County Juvenile Court heard the
case on December 12, 1996. Prior to the testimony, Mr. Fetterolf’s counsel restated
his venue defense, and Ms. Ford’s counsel argued in support of the defense. Mr.
Fetterolf contended that the venue was improper under Tennessee Code Annotated
section 36-1-113(d)(4) and that this section violated Appellants’ due process rights.
The court responded: “Well, the statute is clear on its face.                                             It may be
unconstitutional, but that’s something that I’m not going to rule on today. That’s
something you’ll have to take up on appeal.” (TE p. 11) At the close of the evidence,
Mr. Fetterolf and Ms. Ford objected once again to venue. The court agreed to take
the motion under advisement.


         The court filed its “Final Decree of Guardianship” on December 19, 1996. The
court found there was clear and convincing evidence requiring the termination of Mr.
Fetterolf’s and Ms. Ford’s parental rights. The court did not decide the venue issue.
Thereafter, the parties filed their notices of appeal. Ms. Ford has presented two issues
for this court’s review. These are: 1) “Whether the State of Tennessee proved venue”


         2
            Although the answer is not in the record, there is other evidence that Mr. Fetterolf filed an answer containing
the improper venue defense. First, the Department filed an answer to the affirmative defenses, and second, the transcript
contains statements from M r. Fetterolf’s attorney that he filed an answer and alleged improper venue.

                                                           -3-
and 2) “Whether venue unilaterally determined by the State of Tennessee violates the
due process of law guaranteed by the United States Constitution.” We believe The
Putnam county juvenile Court lacked jurisdiction to terminate the Appellants’
parental rights.


        Before addressing the jurisdictional issue, however, we note two important
considerations. First, a determination of Ms. Ford’s first issue would be difficult
given the lack of substantive evidence. To explain, Tennessee Code Annotated
section 36-1-113(d)(4) provides where a petition for the termination of parental rights
may be filed. Petitioners here proceeded under subsection (A). This subsection
provides: “The petition, if filed separately from the adoption petition, may be filed:
(A) In the court of the county where the child currently resides in the physical custody
of the petitioner(s) . . . .” TENN. CODE ANN. § 36-1-113(d)(4)(A) (Supp. 1997). The
evidence in this case is vague with regard to where these children were currently
residing. Teresa Fetterolf, the eldest daughter, testified as follows:
        Q.   Miss Fetterolf, you’re currently residing with this lady and her
        husband, your foster parents, in Livingston?3
        A.   Yes
There is evidence from the affidavit of Ms. Farris, the social counselor, that the
children resided in Putnam County when the Department filed the petition. The
affidavit stated: “On March 8, 1996, all of the children who are the subject of this
petition resided in Putnam County.” Ms. Farris also testified as follows: “This is the
only foster care they’ve gotten. They got this home when they’d been moved. [The
foster mother] stays at home and works with the children. . . . Now they are in an old
farmhouse in Overton County that has been remodeled.” There was testimony from
Margaret Wharton4 that she had seen the children in Cookeville5 and Livingston. We
believe the legislature’s prescription of the “currently reside” standard for the filing
of the petition intended to require the filing of the petition where the children and the
foster parents intended to reside. It appears in this case that county was Overton
County. There is evidence the children and the foster parents lived there before and
after the filing of the petition. Moreover, there is no evidence explaining why the

        3
            Livingsto n, Tennessee is located in Overton County.

        4
           Margaret W harton is an employee of Plateau Mental Health Center protective services division. She treats
abuse victims and does parenting. Ms. Wharton counseled Ms. Ford and six of the Fetterolf children for the State.

        5
            Coo keville, T ennessee is located in Putnam C ounty.

                                                          -4-
children and foster parents moved to Putnam County for a short time. In any event,
there is insufficient evidence to prove the children resided in Putnam County except
temporarily. In fact, the greater weight of the evidence is that their residence was in
Overton County.


      The second, more important consideration in this case is that of Appellants’
due process rights. Tennessee’s courts have found as follows:
             These cases deal with delicate, far reaching issues that are best
      decided quickly and finally. Regrettably, the present statutory scheme
      for dealing with these issues invites delay, and every day that passes
      makes a final decision more difficult and more painful to all involved.
             "There is no shortage of victims in this case. . . . But Ms.
      McCloud and the Nash-Putnams are victims as well. Like the child,
      they have been victimized by . . . statutes creating hazy jurisdictional
      boundaries that permit judge shopping and delay, and discordant judicial
      attitudes concerning the best interests and rights of all the parties.
Nash-Putnam v. McCloud, 921 S.W.2d 170, 173 (Tenn 1996) (quoting In re
McCloud, No. 01-A-01-9212-CV00504, 1993 WL 194041, at *5 (Tenn. App. 1993)
(Koch, J.)). “Tennessee courts have historically held that, ‘[a] parent is entitled to the
custody, companionship, and care of the child, and should not be deprived thereof
except by due process of law.” In re Adoption of Female Child, 896 S.W.2d 546,
547 (Tenn. 1995) (quoting State ex rel. Bethell v. Kilvington, 100 Tenn. 227, 236 45
S.W. 433, 435 (1898)) (quoted in Nash-Putnam, 921 S.W.2d at 174). “Parents . . .
have a fundamental liberty interest in the care and custody of their children under
both the United States and Tennessee Constitutions” Nale v. Robertson, 871 S.W.2d
674, 678 (Tenn. 1994) (citing Stanley v. Illinois, 405 U.S. 645, 92 S. Ct 1208, 31 L.
Ed. 2d 551 (1972) and Hawk v. Hawk, 855 S.W.2d 573 (Tenn. 1993)) (quoted in
Nash-Putnam, 921 S.W.2d at 174). “‘[A] parent cannot be deprived of the custody
of a child unless there has been a finding, after notice required by due process, of
substantial harm to the child. Only then may a court engage in a general ‘best interest
of the child’ evaluation in making a determination of custody.’” Petrosky v. Keene,
898 S.W.2d 726, 728 (Tenn. 1995) (quoting In re Adoption of Female Child, 896
S.W.2d at 547-48) (quoted in Nash-Putnam, 921 S.W.2d at 175). We hold a strong
preference for venue in the “home county” for proceedings to terminate parental
rights.




                                           -5-
         Finally, we come to the jurisdiction question. It is the opinion of this court that
the Putnam County Juvenile Court lacked jurisdiction because the jurisdiction of the
Overton County Juvenile Court had attached for the purposes of dealing with these
children.
         The jurisdiction of the court entertaining delinquency or dependency
         proceedings is continuing, to the exclusion of any other court of
         concurrent jurisdiction, and except as jurisdiction may be relinquished
         in accordance with statute, once a juvenile court has entertained
         jurisdiction over a child that court must take affirmative action to
         dispose of the case in one of the ways provided by statute before
         jurisdiction can terminate.
State of Tenn. Dep’t of Human Servs. v. Gouvitsa, 735 S.W.2d 452,455-56 (Tenn.
App. 1987) (quoting 43 C.J.S. Infants § 53 (1978)). There are no statutes specifically
providing for the termination of jurisdiction in the juvenile court. The statutes define
a child as a person under eighteen years of age. See TENN. CODE ANN. § 37-1-102
(b)(4)(A) (1996). Case law provides that the juvenile court’s jurisdiction shall
continue until the child reaches the age of majority. See Kidd v. State, 207 Tenn. 244,
252, 338 S.W.2d 621, 625 (Tenn. 1960). We are of the opinion that the best forum
in most circumstances is the forum which determined the children were dependant
and neglected and granted temporary custody to the Department. Although there
may be exceptions, that would be the most reliable forum.6 From all of this we find
and conclude that the proper venue in this case was the Overton County Juvenile
Court. The Overton court’s order of temporary custody to the Department is still a
valid order pending further proceedings in that court and subject to the Department
filing an action there. In addition, the order of the Putnam County Juvenile Court is
void for lack of jurisdiction. See Gouvitsa, 735 S.W.2d at 457.


         Therefore, it follows that the decision of the trial court is reversed and
remanded. On remand, the court shall enter an order dismissing the Department’s
petition for lack of jurisdiction.                         Costs on appeal are taxed against the
petitioner/appellee, the State of Tennessee Department of Human Services.




         6
             The juvenile courts have exclusive original jurisdiction in depe ndancy and neglect pro ceedings. See T E N N .
C O D E A N N . § 37-1-103(a)(1) (Supp. 1997). The juvenile courts have concurrent jurisdiction with the chancery and
circuit co urts to term inate parental or guardianship rights. See id. 36-1-113(a); 37-1-104(c).

                                                            -6-
                                        _____________________________
                                        WALTER W. BUSSART, JUDGE




CONCUR:



_______________________________
BEN H. CANTRELL, JUDGE



_______________________________
WILLIAM C. KOCH, JR., JUDGE




                                  -7-